01-15-01094-CR

                                 TO: THE CLERK OF THE FIRST COURT OF APPEALS FOR THE 1ST
                                      SUPREME JUDICIAL DISTRICT OF TEXAS
                                      (Criminal Appeal)

                                                                                                     FILED IN
                                                                                              1st COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
Cause No:       14-DCR-066831                                                                 12/22/2015 3:18:16 PM
                                                           From The 434th Judicial District Court
                                                           Fort Bend County, Texas            CHRISTOPHER A. PRINE
                                                                                                       Clerk
Derrick Dontrell Bonner                                    Judge Presiding:
Vs                                                         James H Shoemake
The State Of Texas                                         Court Reporter:
                                                           Karen Woolsey

Counsel For Appellant:                                     Counsel For Appellee:
Edwin Dee Mcwilliams                                       John F. Healey, Jr., District Attorney
Parnham & Mcwilliams                                       John J. Harrity III, State’s Appeal Attorney
440 Louisiana St Ste 200                                   301 Jackson Street
Houston Tx 77002                                           Richmond, Texas 77469
SBN: 24009361                                              Alison Gottlieb, Prosecutor
Telephone: 713-224-3967                                    301 Jackson Street
E Mail: dee@georgeparnham.com                              RICHMOND, TEXAS 77469
                                                           SBN: 24075917
                                                           TELEPHONE: 281–341-4460

Date Of Judgment:                                          NOVEMBER 20, 2015
Nature Of Action:                                          AGG ROBBERY
Date Judgment & Sentence Signed By Judge:                  NOVEMBER 20, 2015
                                                           CONVICTION - GUILTY PLEA OR NOLO
Disposition Of Case:                                       CONTENDERE
Jury Trial:
Appeals Consolidated Under This Cause:                     N/A
Companion Cases:                                           N/A
Amount Of Appeal Bond:                                     $.00
Notice Of Appeal Filed On:                                 DECEMBER 21, 2015
Motion For New Trial Filed On:                             N/A
Appellant Confined:                                        YES
Date Sentence Imposed:                                     NOVEMBER 06, 2015
Punishment Assessed:                                       YEARS-12 STATE PENITENTIARY TEXAS
                                                           DEPARTMENT OF CRIMINAL JUSTICE
Appellant Counsel Was:                                     Attorney Appointed

Signed, On This The 22nd Day Of December, 2015

                                                               DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                               Fort Bend County, Texas

                                                               By:    Lisa Tucker
                                                                     Deputy District Clerk Lisa Tucker
                                                                     Telephone: (281) 341-4516

Electronically Submitted To The First Court Of Appeals For The 1st Supreme Judicial District Of Texas, At Houston, Texas On This
The 22nd Day Of December, 2015.

Enclosure(s): Notice Of Appeal